Citation Nr: 1415125	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  12-25 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material has been received to reopen a claim for entitlement to service connection for cause of death.

2.  Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appellant testified before the undersigned Veterans Law Judge at a July 2013 videoconference hearing, and a transcript of this hearing is of record in the Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file also reveals a May 2010 statement of the appellant.  

The issue of entitlement to service connection for cause of death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACTS

1.  In a final May 2003 rating decision, the RO denied the petition to reopen the claim of entitlement to service connection for cause of death.  

2.  The evidence received since the May 2003 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for cause of death.  


CONCLUSIONS OF LAW

1.  The May 2003 rating decision that denied the appellant's petition to reopen her claim of entitlement to service connection for cause of death is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for cause of death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

As the Board finds that new and material evidence has been received to reopen the claim for service connection, the Board concludes that all notification and development actions needed to fairly adjudicate the petition to reopen have been accomplished.  

I.  New and Material Evidence

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2013).

Additionally, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal.  See also Bond v. Shinseki, 659 F.3d. 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-162 (1999).  

In May 2003, the appellant was advised of the rating decision and her appellate rights.  However, she did not submit a notice of disagreement (NOD) within one year of the rating decision.  The Board further observes, in consideration of 38 C.F.R. § 3.156(b), that no evidence pertaining to the appellant's claim for cause of death was received prior to the expiration of the appeal period stemming from the May 2003 rating decision.  Therefore, the May 2003 rating decision is final.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b) 20.302, 20.1103 (2013).  

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The appellant's claim for entitlement to service connection for cause of death was originally denied on the merits in an April 1994 rating decision.  The RO found that the appellant presented no evidence related to the Veteran's immediate cause of death, which was sepsis and carbon dioxide narcosis due to chronic hypoxia and POEMS syndrome (polyneuropathy is included as a main feature), found in service.  The RO also found that there was no evidence that the Veteran's POEMS syndrome manifested within a year of discharge.  

Since the last prior final rating decision in May 2003, the Board concludes that the new and material evidence requirement has been met to reopen the claim of entitlement to service connection for cause of death.  In July 2013, the appellant testified at her Board hearing that in 1968, the year that the Veteran separated from service, the Veteran experienced tingling and numbness in his hands.  The Board finds that this evidence is new as it was not previously of record and tends to prove a previously unestablished fact necessary to substantiate the underlying claim of service connection.  Consequently, the claim of entitlement to service connection for cause of death is reopened.  


ORDER

New and material evidence has been received, and the petition to reopen the claim of entitlement to service connection for cause of death is granted. 


REMAND

As noted above, the immediate cause of the Veteran's death in June 1993 was sepsis and carbon dioxide narcosis due to chronic hypoxia and POEMS syndrome.  The Veteran does not have any service-connected disabilities.  The appellant contends that the Veteran's exposure to herbicides during his service in Vietnam caused him to develop POEMS syndrome which resulted in his death.  See May 2012 VA Form 9.  

As discussed above, the appellant testified in July 2013 that the Veteran had symptoms of numbness and tingling while in service.  She also testified that in 1982, these symptoms worsened and developed into back and leg problems.  There is no evidence of record which adequately addresses the etiology of the Veteran's POEMS syndrome.  

In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that 38 U.S.C.A. § 5103A(a) does not always require VA to assist the claimant in obtaining a medical opinion for a Dependency and Indemnity Compensation (DIC) claim, but that it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.    In light of the evidence of record, the Board finds that a VA medical opinion would be helpful in resolving the claim remaining on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any of the Veteran's outstanding treatment records related to his POEMS syndrome.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The RO/AMC must then obtain and associate the records with the claims file or virtual record.  

2.  After the above development is completed, the RO/AMC should obtain a VA opinion that answers the following questions:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's POEMS syndrome is related to a disease, injury, or event in service to include any herbicide exposure?

In providing the requested opinion, the examiner should consider and address the lay statements of the appellant in support of her claim, especially her July 2013 Board hearing testimony.  

A complete rationale with citation to relevant evidence found in the claims file must be provided for the opinion offered.

3.  The RO/AMC should then readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


